DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 8 and 16 recite steps of receiving text (i.e., data gathering), performing analysis on the received text, determining one or more topic identifiers and determining one topic identifier of the topic identifiers (i.e., observation and evaluation steps), as well as assigning the one topic identifier to the text (i.e. a judgement step), and correspond to the mental processes category of abstract ideas achievable by a human utilizing a pen and paper. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (system, memory, processors, network connection, machine learning, medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because step “assigning the transaction 
          The dependent claims 2-7, 9-15 and 17-20 also recite mental processes and the use of statistical mathematical functions to perform the steps and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Faltings US PGPUB 2014/0214548 A1 (“Faltings”) in view of Liu US PGPUB 2016/0048768 A1 (“Liu”)
          Per Claim 1, Faltings discloses a system, comprising: 
              a non-transitory memory (para. [0148]); and 
             one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to performs operations (para. [0148]) comprising: 
            receiving, via a network connection, a text-based input from a client device, wherein the text-based input is associated with a transaction claim in a user account (para. [0079]; To this end are thus provided, on an online platform where items can be purchased, dedicated means allowing a user to submit reviews…, para. [0082]; a user 
profile for the user that has submitted the review is established…, para. [0085]-[0086]); 
            performing a machine learning text analysis on the text-based input (para. [0021]; performing an analysis of said review so as to generate a collection of topics associated with said user, wherein said collection of topics contains at least one topic…, para. [0023]; para. [0038]; para. [0103]; para. [0108]-[0109]);
            based on the machine learning text analysis, determining one or more transaction claim topic identifiers associated with the text-based input (when analyzing said review, to focus on data that provide information about a sentiment.  These data are indeed likely to provide the most useful information for deriving a pertinent user profile, i.e. a reliable collections of topics…, para. [0039]; The step 203, which consists in comparing the set of words output by the parsing module with a predefined collection identified topics as topic identifiers); 
           Faltings does not explicitly disclose determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to assign to the transaction claim or assigning the transaction claim topic identifier to the transaction claim
            However, these features are taught by Liu:
            determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to assign to the transaction claim (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077]);
           assigning the transaction claim topic identifier to the transaction claim
 (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Liu with the system of Faltings in arriving at “determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to assign to the transaction claim” and “assigning the transaction 
          Per Claim 3, Faltings in view of Liu discloses the system of claim 1, 
             Liu discloses: wherein the determining the transaction claim topic identifier comprises: evaluating a correlation score between the text-based input and each of the one or more transaction claim topic identifiers (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077]); and 
            determining that a greatest correlation score is between the transaction claim topic identifier and the text-based input, wherein the assigning the transaction claim topic identifier to the transaction claim is in response to the determining that the greatest correlation score is between the transaction claim topic identifier and the text-based input (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077]).

2.       Claims 8, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Faltings in view of Liu and Lopez et al US PGPUB 2018/0114242 A1 (“Lopez”)
           Per Claim 8, Faltings discloses a method comprising: 

             analyzing the text-based electronic data (para. [0021]; performing an analysis of said review so as to generate a collection of topics associated with said user, wherein said collection of topics contains at least one topic…, para. [0023]; para. [0038]; para. [0103]; para. [0108]-[0109]); 
              based on the analyzing, determining one or more transaction claim topic identifiers correlated to the text-based electronic data (when analyzing said review, to focus on data that provide information about a sentiment.  These data are indeed likely to provide the most useful information for deriving a pertinent user profile, i.e. a reliable collections of topics…, para. [0039]; The step 203, which consists in comparing the set of words output by the parsing module with a predefined collection of topics, makes it possible to determine if, amongst these set of words, they are expressions or words that can be found in the predefined collection of topics …, para. [0104]; to derive, from a single review a reliable, pertinent and complete collection of topics…, para. [0110]-[0113], identified topics as topic identifiers);
             Faltings does not explicitly disclose based on a correlation score between the transaction claim topic identifier and the text-based electronic data, determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to 
            However, these features are taught by Liu:
            based on a correlation score between the transaction claim topic identifier and the text-based electronic data, determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to assign to the transaction claim (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077]);
           assigning the transaction claim topic identifier to the transaction claim
 (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077])
             Faltings in view of Liu does not explicitly disclose wherein the text-based electronic data is a stated reason for a refund request of a transaction conducted via a user account
            However, this feature is taught by Lopez (para. [0032]; para. [0035])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Liu with the method of Faltings in arriving at “based on a correlation score between the transaction claim topic identifier and the text-based electronic data, determining a transaction claim topic identifier of the Liu, para. [0025]; para. [0077]) as well as in determining characteristics relevant to the user (Lopez, para. [0032]; para. [0035])
Claim 10, Faltings in view of Liu and Lopez discloses the method of claim 8, further comprising: 
               Faltings discloses: retrieving additional text-based electronic data associated with the transaction claim (fig. 2; The set of relevant words output by the parser are then compared in step 203 with a "predefined collection of topics".  A "predefined collection of topics" contains at least one topic that can be addressed in a review concerning a specific item…, para. [0101]); and
              analyzing the additional text-based electronic data, wherein the determining the one or more transaction claim topic identifiers correlated to the text-based electronic data is further based on the analyzing the additional text-based electronic data (fig. 2; para. [0101]; para. [0104]; to derive, from a single review a reliable, pertinent and complete collection of topics…, para. [0110]-[0113]). 
Claim 11, Faltings in view of Liu and Lopez discloses the method of claim 8, 
              Liu discloses: comparing respective correlation scores between each of the one or more transaction claim topic identifiers and the text-based electronic data (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077]); and
              based on the comparing, determining that the correlation score between the transaction claim topic identifier and the text-based electronic data is a greatest correlation score (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077]). 
          Per Claim 15, Faltings in view of Liu and Lopez discloses the method of claim 8, 
              Faltings discloses wherein the text-based electronic data comprises a plurality of text-based communications associated with the transaction claim (para. [0098]).

3.       Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faltings in view of Liu and Savage et al US PGPUB 2014/0379729 A1 (“Savage”)
         Per Claim 2, Faltings in view of Liu discloses the system of claim 1, 
             Faltings in view of Liu does not explicitly disclose wherein a Latent Dirichlet allocation (LDA) statistical model is used in the performing the text analysis on the text-
            However, this feature is taught by Savage (para. [0053])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Savage with the system of Faltings in view of Liu in arriving at “wherein a Latent Dirichlet allocation (LDA) statistical model is used in the performing the text analysis on the text-based input and the determining the one or more transaction claim topic identifiers associated with the text-based input”, because such combination would have resulted in discovering topics that define a user’s interest (Savage, para. [0060]).
         Per Claim 16, Faltings discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
            receiving, via a network connection, a text-based input from a client device, wherein the text-based input is associated with a transaction claim of a user account (para. [0079]; To this end are thus provided, on an online platform where items can be purchased, dedicated means allowing a user to submit reviews…, para. [0082]; a user 
profile for the user that has submitted the review is established…, para. [0085]-[0086]);
            performing a text analysis on the text-based input using a statistical model (para. [0021]; performing an analysis of said review so as to generate a collection of topics associated with said user, wherein said collection of topics contains at least one topic…, para. [0023]; para. [0038]; the expression "artificial intelligence means" includes for 
            based on an output of the text analysis, identifying one or more transaction claim topic identifiers correlated to the text-based input (when analyzing said review, to focus on data that provide information about a sentiment.  These data are indeed likely to provide the most useful information for deriving a pertinent user profile, i.e. a reliable collections of topics…, para. [0039]; The step 203, which consists in comparing the set of words output by the parsing module with a predefined collection of topics, makes it possible to determine if, amongst these set of words, they are expressions or words that can be found in the predefined collection of topics …, para. [0104]; to derive, from a single review a reliable, pertinent and complete collection of topics…, para. [0110]-[0113], identified topics as topic identifiers);
           Faltings does not explicitly disclose determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to assign to the transaction claim or assigning the transaction claim topic identifier to the transaction claim
            However, these features are taught by Liu:
            determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to assign to the transaction claim (para. [0019]; para. [0025]; After processing the data, a goal is to produce a set of topics extracted from the comments.  Then, one can assign each sentence si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077]);
           assigning the transaction claim topic identifier to the transaction claim
si into one of the topics by choosing the topic with the largest probability for generating si…, para. [0045]; para. [0077])
             Faltings in view of Liu does not explicitly disclose performing a text analysis on the text-based input using a Latent Dirichlet allocation (LDA) statistical model
            However, this feature is taught by Savage (para. [0053])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Liu with the method of Faltings in arriving at “determining a transaction claim topic identifier of the one or more transaction claim topic identifiers to assign to the transaction claim” as well as to combine the teachings of Savage with the method of Faltings in view of Liu in arriving at “performing a text analysis on the text-based input using a Latent Dirichlet allocation (LDA) statistical model”, because such combination would have resulted in providing the most probable topic for the transaction claim (Liu, para. [0025]; para. [0077]) as well as in discovering topics that define a user’s interest (Savage, para. [0060]).       

4.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faltings and Liu and Lopez as applied to claim 8 above, and further in view of Savage 
         Per Claim 9, Faltings in view of Liu and Lopez discloses the method of claim 8, 
                Faltings in view of Liu and Lopez does not explicitly disclose wherein a Latent Dirichlet allocation (LDA) statistical model is used in the analyzing the text-based 
               However, this feature is taught by Savage (para. [0053])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Savage with the method of Faltings in view of Liu and Lopez in arriving at “wherein a Latent Dirichlet allocation (LDA) statistical model is used in the analyzing the text-based electronic data and the determining one or more transaction claim topic identifiers correlated to the text-based electronic data”, because such combination would have resulted in discovering topics that define a user’s interest (Savage, para. [0060]).

5.       Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Faltings Liu as applied to claims ** above, and further in view of Sandler et al US PGPUB 2015/0195295 A1 (“Sandler”)
         Per Claim 4, Faltings in view of Liu discloses the system of claim 1, 
               Faltings in view of Liu does not explicitly disclose wherein the transaction claim is a claim in a transaction claim history of the user account associated with the client device 
               However, this feature is taught by Sandler (the data store 216 may track which content in the content data store 212 was submitted by which users…, para. [0050])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Sandler with the method of Faltings in 
        Per Claim 5, Faltings in view of Liu and Sandler discloses the system of claim 4, 
               Sandler discloses wherein each claim in the transaction claim history has an assigned transaction claim topic identifier and respective abuse-score that corresponds to the assigned transaction claim topic identifier (Similarly, text may be tested against a black list of likely improper words, and may be analyzed in various known manners to identify a topic for the posting and then each of the identified factors may be combined into a "danger" score for the content that represents the likelihood that the content is illegitimate…, para. [0047]; para. [0050]). 

6.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faltings Liu as applied to claims ** above, and further in view of Cierniak US 8,856,165 B1 (“Cierniak”)        
           Per Claim 7, Faltings in view of Liu discloses the system of claim 1, 
               Faltings in view of Liu does not explicitly disclose wherein the operations further comprise queuing the transaction claim in an abuse-review queue based on the assigned transaction claim topic identifier
             However, this feature is suggested by Cierniak (a comment may be deemed abusive if the comment includes spam (i.e., unwanted promotional or commercial content, or posts that include keyword spamming)…, col. 5, ln 1-16; If the removal score categorizing comments as suggesting identifying theme/topic)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Cierniak with the method of Faltings in view of Liu in arriving at “wherein the operations further comprise queuing the transaction claim in an abuse-review queue based on the assigned transaction claim topic identifier”, because such combination would have resulted in making a determination on whether to keep or remove a comment (Cierniak, col. 5, ln 52 – col. 6, ln 3).

7.       Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Faltings in view of Liu and Savage as applied to claim 16 above, and further in view of Park et al US PGPUB 2019/0141068 A1 (“Park”)
        Per Claim 19, Faltings in view of Liu and Savage discloses the non-transitory machine-readable medium of claim 16, 
           Faltings in view of Liu and Savage does not explicitly disclose wherein the operations further comprise assigning an abuse-score associated with the transaction claim topic identifier to the transaction claim, wherein the abuse-score is an average restriction rate for user accounts that have at least one transaction claim and have the transaction claim topic identifier assigned to the at least one transaction claim
Park (Abstract; para. [0012]; para. [0064]; para. [0073], detecting features including banned words as suggesting theme/topic of claim/comment)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Park with the method of Faltings in view of Liu and Savage in arriving at “wherein the operations further comprise assigning an abuse-score associated with the transaction claim topic identifier to the transaction claim, wherein the abuse-score is an average restriction rate for user accounts that have at least one transaction claim and have the transaction claim topic identifier assigned to the at least one transaction claim”, because such combination would have resulted in restricting an abuser from communicating with a service or with other users (Park, para. [0012]; para. [0058])

8.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faltings in view of Liu and Savage as applied to claim 16 above, and further in view of Cierniak US 8,856,165 B1 (“Cierniak”)
           Per Claim 20, Faltings in view of Liu and Savage discloses the non-transitory machine-readable medium of claim 16, 
             Faltings in view of Liu and Savage does not explicitly disclose wherein the operations further comprise: classifying the transaction claim based on the transaction claim topic identifier or queuing the transaction claim in an abuse-review queue based on the classifying
            However, these features are suggested by Cierniak:
 categorizing comments as suggesting identifying theme/topic); and 
             queuing the transaction claim in an abuse-review queue based on the classifying (If the removal score of a comment is greater than the suspension threshold and less than or equal to a removal threshold, the comment may be removed temporarily and placed in a queue for manual evaluation…, col. 6, ln 57-61)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Cierniak with the method of Faltings in view of Liu and Savage in arriving at “wherein the operations further comprise: classifying the transaction claim based on the transaction claim topic identifier” and “queuing the transaction claim in an abuse-review queue based on the classifying”, because such combination would have resulted in making a determination on whether to keep or remove a comment (Cierniak, col. 5, ln 52 – col. 6, ln 3).
         
Allowable Subject Matter
Claims 6, 12-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the cited prior art fails to explicitly disclose limitations recited in claims 6, 12 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658